Title: To James Madison from James Monroe, 19 March 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York March 19th. 1786.
I enclose you a copy of Mr. Jay’s publication of the correspondence between him & Mr. Littlepage revis’d and corrected. It may furnish some matter of entertainment. Jersey having taken into consideration the late requisition, the house of delegates resolv’d that having enter’d into the confederation upon terms highly disadvantageous to that State from the necessity of publick affrs. at the time, & a confidence that those points in which they were aggriev’d wod. be remedied & finding this was not the case & a compact founded in such unequal principles likely, by this acquiescence to be fetter’d on them, they wod. not therefore comply with the same untill their grievances were redress’d; in the course of their reasoning they mention the failure of some States to comply with the impost & seem to rest themselves on that ground in such a manner as to intimate that if they shod. comply their objections wod. be nearly remov’d. This resolution being brought before Congress gave great uneasiness. It is to be observ’d that here is no express act of the Legislature but merely the negative of a proposition to comply with the requisition in the branch with whom it shod. originate. They therefor[e] are in a less direct opposition to the confederation than if it were the act of the legislature—but being in a high degree reprehensible Congress resolv’d that a committee be appointed to attend the legislature & endeavor to prevail on them to rescind the resolution & acce[de] to the measure. The Committee were, Pinckney, G[or]ham & Grayson; they left us immediately & have n[ot] since return’d. We have in the papers an act st[ated] to be of R. I. passing the impost in the full latitud[e] recommended by Congress. It is believ’d to be the case—in that event this State (New York) will most probably p[ass] it also. It is also sd. that Georgia hath p[assed] it. A report urging in very pointed terms a com[pli]ance with the recommendation for changing a[s] therein propos’d the 8th. of the articles of confeder[a]tion is before Congress. It will most probably pass altho’ some gentn. in the Eastern States wod. willing[ly] throw it aside. The better dispos’d & better inform’d are aware of the impolicy of an opposition to it even if injurious to those States (wh. is not admitted) while they seek a more important alteration in the extension of the powers of Congress in the regula[ti]on of trade. You will before this have heard that I have it in my power to make you acquainted with a Lady of this State adopted of Virga. I am sincerely yr. friend & servt.
Jas. Monroe
